Custody of the minor child was awarded to the maternal grandparents by agreement of the parties. Appellant was ordered to pay support to the custodian at the rate of $25 per week. For whatever reason, appellant did not pay as ordered, and a child support arrearage built until appellant was awarded custody of the child. When custody was granted to appellant, appellee-mother was ordered to pay $37.50 per week.
In most part, I concur with the majority's finding that appellant owed a child support arrearage, in the absence of any order of the court reflecting the alleged agreement between the maternal grandparents and appellant. However, I disagree with the majority in its finding that the sum owed to the maternal grandparents could be assigned to appellee-mother herein. In the absence of legislative enactment authorizing such assignment of a child support obligation, thereby establishing a public policy consideration, there is no authority for such a determination. This court cannot declare such public policy.
One must ask — could such child support arrearage be treated as any other assignment of claims and still be compatible with public policy? In this cause, would the alleged assignment be treated the same had it been an assignment of child support arrearage to appellant, or if it were assigned to the ABC collection service, or discounted to a lending institution? The obligation for child support is payable and enforceable by the parties to whom it was ordered paid.
Accordingly, I would reverse the trial court finding that appellee is entitled to receive payment of the child support arrearage. *Page 707